DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II (claims 2-38) in the reply filed on 5/26/2022 is acknowledged.
Claims 1 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 30 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 32 renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 32 recites the limitation "the electrode array, the at least one photodetector, and the demultiplexer" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
The term "about" in claims 9 and 33-36 renders the claims indefinite.  The term "about" is not defined by the claims. No tolerances have been provided and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dependent claims inherit the deficiency.
Claim 38 recites the limitation "the at least one photodetector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 30 recites the limitation "each fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 depends on claim 27 which recites at least one optical fiber and not a plurality of optical fibers.
The dependent claims inherit the deficiencies. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.













Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 which depends on claim 16, recites “wherein each wavelength of the plurality corresponds to an electrode of the array has already been recited in claim 16 and thus fails to further limit the subject matter of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
















Claims 2,3,14, 15,22, 23, 31-36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abel et al (U.S. Patent Application Publication Number: US 2005/0163333 hereinafter “Abel”- APPLICANT CITED) in view of Soham et al (International Publication Number: WO 2009/072123 A1 hereinafter “Soham”).
 Regarding claims 2 and 3, Abel teaches a method (e.g. Figs.1,2, [0023], i.e. Abel teaches that the actuator may be coupled to an electrode array which is configured to be implanted in the cochlea) of transmitting a sound to a cochlea of a user, the user having a tissue, the method comprising: 
transmitting an optical signal through the tissue of the user such that the user hears the sound in response to the optical signal transmitted through the tissue of an eardrum (e.g. Figs. 1,2, [0030],[0031], i.e. sound is received through the microphone 11, processed  at the circuitry 12 and IR light signal 7  is transmitted by an LED 9 through the ear drum 11 to a photodiode22 and then to an actuator).  
Abel does not specifically teach that the light is a multiplexed light. Soham teaches that it is well known to stimulate target tissue such as the cochlea (e.g. Page 6 line 2, page 17 lines 15-17) using light encoded in a time-multiplexed manner wherein the stimulation pattern transmitted at different times correspond to different light spectra (e.g.  Page 6 lines 23-25, claim 37). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the circuitry of Abel to use multiplexed light as taught by Soham in order to provide the predictable results of results of reliably transmitting the signal through the ear canal and stimulate specific regions of the cochlea and provide a more effective therapy.

















Regarding claim 14, Abel teaches the multiplexed optical signal is transmitted through the eardrum (e.g. 11, 13 Fig 2, claim 1 i.e.  light is transmitted as an optical signal comprising a plurality of light pulses through  the tympanic membrane) of the user to at least one photodetector (e.g. 22, Fig. 2), the at least one photodetector affixed to the middle ear and coupled to an electrode array positioned at least partially within the cochlea (e.g. 20, 24 Fig1,2, [0023] Abel teaches that the actuator may be coupled to an electrode array which is configured to be implanted in the cochlea (e.g. [0023]).  
Regarding claim 15, Abel in view of Soham teaches the invention as claimed and since Abel teaches that the ear implant comprises a photodetector (e.g. 22 Fig. 2) and an electrode array (e.g. [0023]) which is on the other side of the eardrum (i.e. tympanic membrane, e.g. 11, Figs. 1 and 2, “modified” Abel teaches that the photodetector and the electrode array are sized to pass through an incision in the ear drum.
Regarding claims 22 and 23, Abel in view of Soham teaches the invention as claimed and since Abel in view of Soham teaches light encoded in a time-multiplexed manner wherein the stimulation pattern transmitted at different times correspond to different light spectra as discussed for claim 2 above, they teach that the multiplexed optical signal comprises a time division multiplexed signal comprising plurality of time-slots, each time slot of the plurality corresponding to an electrode of the array.  
Regarding claim 31, Abel in view of Soham teaches the invention as claimed and since Abel teaches that the ear implant comprises a photodetector (e.g. 22 Fig. 2) which is on the other side of the eardrum (i.e. tympanic membrane, e.g. 11, Figs. 1 and 2) Abel in view of Soham teaches that the multiplexed optical signal is transmitted through an opening or a window of in the eardrum.
Regarding claim 32, Abel in view of Soham teaches the invention as claimed and Abel also teaches that they use non-magnetic materials for the photo detector for MRI imaging when implanted in the user (e.g. [0024]). Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was made to select non-magnetic materials for a demultiplexer on the stimulating end since such modifications would provide the predictable results of preventing electromagnetic interference caused by MRI and since MRI is a readily used diagnostic tool for patients suffering medical complications. Further, it has been held that where the general conditions of a claim are disclosed it would be within the level of ordinary skill for a worker in the art to select a material on the basis of its suitability for its intended purpose. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
With regard to claims 33-36, Abel in view of Soham teaches the invention as claimed but fail to explicitly teach the frequency range of the modulated signal being about 10kHz, 20kHz, and 160kHz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to modify the method as taught by Abel in view of Soham with the frequency range of the modulated signal being about 10kHz, 20KHz, and 160KHZ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [/n re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 38, Abel in view of Soham teaches the invention as claimed and Abel further teaches that at least one photodetector (e.g. 22 Fig. 2) is positioned in the middle ear cavity so as to receive the multiplexed optical signal through a posterior portion of the eardrum.  
Claims 4-7, 8-11, 16-21 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abel et al (U.S. Patent Application Publication Number: US 2005/0163333 hereinafter “Abel”- APPLICANT CITED) in view of Soham et al (International Publication Number: WO 2009/072123 A1 hereinafter “Soham”) and further in view of Cantin et al (U.S. Patent Application Publication Number: US 2006/0129210 hereinafter “Cantin”- APPLICANT CITED).
Regarding claims 4-7, Abel in view of Soham teaches the invention as claimed and Abel further teaches an optical structure (e.g. 22 Fig 2, [0030],[0031]) affixed to the  middle ear and sized pass through an incision in the eardrum for placement in the middle ear cavity. They do not specifically teach that the optical structure comprises at least one of an optical filter, an optical fiber, a grating, an etalon, a plurality of optical fibers, a waveguide, a plurality of waveguides, a mirror or a prism and is configured to separate wavelengths of the multiplexed signal to stimulate the cochlea.  
Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient. Cantin further teaches that it is well known to use optical structures such as fiber optic waveguides comprising optical gratings (e.g. 57 Fig. 7, [0070]) that are configured to receive scattered multiplexed optical signals to stimulate cochlear electrode arrays (e.g. Abstract, [0013]-[0027], Fig. 26, [0092]-[0095]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Soham to further include an optical structure such as a fiber optic waveguides comprising gratings configured to separate the wavelengths of the multiplexed signal as taught by Cantin in order to provide the predictable results of reducing loss of signal during transmission. 


























Regarding claims 8 and 10, Abel in view of Soham teaches the invention as claimed except for the multiplexed optical signal comprising a plurality of channels and each channel of the plurality corresponding to at least one frequency of the sound and the multiplexed optical signal is transmitted through the eardrum with a plurality of light sources, each light source configured to Amdt. dated May 26, 2022 Resp. to Office Action of December 10, 2021transmit a light signal corresponding to said channel of the plurality such that said light source corresponds to said at least one frequency of sound. Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient. Cantin further teaches that it is well known to use optical structures such as fiber optic waveguides comprising optical gratings (e.g. 57 Fig. 7, [0070]) that are configured to receive scattered multiplexed optical signals to stimulate cochlear electrode arrays (e.g. Abstract, [0013]-[0027], Fig. 26, [0092]-[0095]). They also teach that the multiplexed optical signal comprises a plurality of channels and each channel of the plurality corresponding to at least one frequency of the sound (e.g. [0059],[0082]) and the multiplexed optical signal is transmitted through the eardrum with a plurality of light sources, each light source configured to Amdt. dated May 26, 2022 Resp. to Office Action of December 10, 2021transmit a light signal corresponding to said channel of the plurality such that said light source corresponds to said at least one frequency of sound (e.g. [0003],[0025],[0056]-[0062]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Soham to further include the plurality of channels and each channel of the plurality corresponding to at least one frequency of the sound and at a plurality of light sources as taught as taught by Cantin in order to provide the predictable results of improving signal transmission and better encoding of the signals. 















Regarding claims 9 and 11, Abel in view of Soham and Cantin teaches the invention as claimed except for the plurality of optical channels corresponds to at least about sixteen channels and said at least one frequency corresponds to at least about sixteen frequencies and at least three light sources. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Cantin with 16 channels and 16 frequencies and at least three light sources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding claims 16 and 17, Abel in view of Soham teaches the invention as claimed except for the multiplexed optical signal comprising a wavelength multiplexed optical signal, the wavelength multiplexed optical signal comprising a plurality of wavelengths such that each wavelength corresponds to an electrode of the array. Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient. Cantin further teaches that it is well known to use optical structures such as fiber optic waveguides comprising optical gratings (e.g. 57 Fig. 7, [0070]) that are configured to receive scattered multiplexed optical signals to stimulate cochlear electrode arrays (e.g. Abstract, [0013]-[0027], Fig. 26, [0092]-[0095]). They also teach that the multiplexed optical signal comprises a wavelength multiplexed optical signal which comprises a plurality of wavelengths such that each wavelength corresponds to an electrode of the array (e.g. [0003], [0025],[0056]-[0062], [0082]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Soham to further include the wavelength multiplexing as taught by Cantin in order to provide the predictable results of improving signal transmission and better encoding of the signals.
Regarding claims 18-21, Abel in view of Soham teaches the invention as claimed except for a plurality of photodetectors, each  of them coupled to aPage 4 of 94858-3385-1144Appl. No. 16/363,501Attorney Docket No. 33999-723.401Amdt. dated May 26, 2022Resp. to Office Action of December 10, 2021 corresponding electrode of the array and a corresponding wavelength of the plurality such that the tissue stimulating current is passed through the electrode in response to the tissue stimulating wavelength and an optical structure positioned in the middle ear of the user to separate the wavelengths to correspond with each detector, and such that each separated wavelength corresponding to each detector is transmitted to said each detector based on the wavelength and a plurality of optical filters positioned in the middle ear of the user and wherein the wavelengths are separated with the optical filters, each optical filter positioned over one detector and configured to pass the wavelengths corresponding to the electrode coupled to said one detector and a grating configured to select the wavelengths of each detector to corresponding to each electrode.  Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient and that it is well known to use optical structures such as fiber optic waveguides comprising optical gratings (e.g. 57 Fig. 7, [0070]). They also teach a plurality of photodetectors, each  of them coupled to aPage 4 of 94858-3385-1144Appl. No. 16/363,501Attorney Docket No. 33999-723.401Amdt. dated May 26, 2022Resp. to Office Action of December 10, 2021 corresponding electrode of the array and a corresponding wavelength of the plurality such that the tissue stimulating current is passed through the electrode in response to the tissue stimulating wavelength  (e.g. Fig.7,  9A,B) and an optical structure positioned in the middle ear of the user to separate the wavelengths to correspond with each detector, and such that each separated wavelength corresponding to each detector is transmitted to said each detector based on the wavelength (e.g. Fig. 7, 9A,B) and a plurality of optical filters positioned in the middle ear of the user and wherein the wavelengths are separated with the optical filters, each optical filter positioned over one detector and configured to pass the wavelengths corresponding to the electrode coupled to said one detector and a grating configured to select the wavelengths of each detector to corresponding to each electrode (e.g. Figs. 7, 9A,B, [0037], [0071]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Soham to further include photodetectors corresponding to wavelengths as taught by Cantin in order to provide the predictable results of improving signal transmission and better encoding of the signals.
Regarding claim 27, Abel in view of Soham teaches the invention as claimed and Abel further teaches an optical structure (e.g. 22 Fig 2, [0030],[0031]) affixed to the  middle ear and sized pass through an incision in the eardrum for placement in the middle ear cavity. They do not specifically teach that the multiplexed optical signal is transmitted to at least one optical fiber extending into the cochlea. Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient. Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient. Cantin further teaches optical structures such as fiber optic waveguides comprising optical gratings (e.g. 57 Fig. 7, [0070]) that are configured to receive scattered multiplexed optical signals to stimulate cochlear electrode arrays (e.g. Abstract, [0013]-[0027], Fig. 26, [0092]-[0095]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Soham to further include at least one optical fiber extending into the cochlea as taught by Cantin in order to provide the predictable results of reducing loss of signal during transmission. 
Regarding claim 28, Abel in view of Soham and Cantin teaches the invention as claimed and Abel in view of Soham and Cantin further teaches the at least one optical fiber is sized to pass through an incision in the middle ear (Note: the implant is on the inside of the ear drum).  
Regarding claim 29 and 30, Abel in view of Soham and Cantin teaches the invention as claimed except for the at least one optical fiber comprises a plurality of optical fibers extending into the cochlea, each fiber corresponding to at least one frequency of the sound and wherein each fiber is configured to stimulate the cochlea at a predetermined location of the cochlea corresponding to a corresponding range of frequencies in response to the at least one frequency of the sound.  Cantin teaches a cochlear implant for transmitting auditory stimulation information to auditory neurons of the cochlea in situ of a patient. Cantin further teaches a plurality of optical fibers extending into the cochlea, each fiber corresponding to at least one frequency of the sound and each fiber is configured to stimulate the cochlea at a predetermined location of the cochlea corresponding to a corresponding range of frequencies in response to the at least one frequency of the sound (i.e. secondary fibers e.g. [0078], Fig. 15A,B) It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abel in view of Soham to further include a plurality of optical fibers extending into the cochlea as taught by Cantin in order to provide the predictable results of improving transmission  and providing a more targeted stimulation. 
Double Patenting










The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


































Claims 2-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 8845705 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method of transmitting a sound to a cochlea of a user, the user having a tissue, the method comprising: transmitting a multiplexed optical signal through the tissue of the user such that the user hears the sound in response to the multiplexed optical signal transmitted through the tissue which is similar to the claims of US 8845705 which is also directed to a method to stimulate tissue of a user by transmitting sound via multiplexed optical signal pulses transmitted through the tympanic membrane and stimulating the tissue. 
While no prior art rejection has been provided for claims 12, 13, 24-26 and 37 they are not indicated as allowable due to the double patenting rejection discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Schuylenbergh et al (International Publication Number: WO 2009056167 A, hereinafter “Van Schuylenbergh”) teaches a method of transmitting light energy (e.g. page 8 lines 1-7, page 30 line 27, page 31 line 5) to a device implanted in a user (e.g. 101 Fig. 29).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792